 Case 19-51611        Doc 58     Filed 04/21/20      Entered 04/21/20 15:07:34          Page 1 of 4



                   UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF CONNECTICUT
                         BRIDGEPORT DIVISION
                                    x
                                    :
In re:                              :   CHAPTER 7
                                    :
DAVID W. FLEMING, II                :   CASE NO. 19-51611 (JAM)
                                    :
           Debtor.                  :
                                    x

         DEBTOR’S LIMITED OBJECTION TO APPLICATION FOR ORDER
        AUTHORIZING TRUSTEE TO EMPLOY COUNSEL TO THE TRUSTEE

       The above debtor, David W. Fleming, II (the “Debtor”), by and through his undersigned

counsel, hereby respectfully submits his limited objection to the Application for Order Authorizing

Trustee to Employ Counsel to the Trustee (the “Application”) filed by George I. Roumeliotis, the

Chapter 7 Trustee (the “Trustee”) seeking to employ the Law Offices of Jeffrey Hellman, LLC

(“Hellman”) as counsel to the estate. In support hereof, the undersigned states the following:

       1.      On December 12, 2019 (the “Filing Date”), the Debtor filed a petition for relief

under Chapter 7 of Title 11 of the United States Code, in the United States Bankruptcy Court for

the District of Connecticut.

       2.      The Trustee was appointed to serve as Chapter 7 Trustee in the Debtor’s estate and

continues to serve as the Trustee.

       3.      The Trustee seeks to employ Hellman, on a contingency basis, to represent the

Trustee to assist the Trustee with respect to the Debtor’s interest in a certain trust identified in the

Debtor’s schedules.

       4.      Pursuant to the Application, Hellman is to assist the Trustee “in obtaining

information from the corporate trustee of the trust concerning its value, and the specific language

contained in the trust, determining whether the Debtor’s interest in the trust is reachable by
 Case 19-51611        Doc 58     Filed 04/21/20       Entered 04/21/20 15:07:34        Page 2 of 4



creditors, and if so, to assist him in determining the best way of liquidating it and to assist him in

any liquidation process.” Application, para. 2.

       5.      For the above-described services, the Trustee proposes to pay Hellman a

contingency fee of 25% of amounts recovered for the Trustee, plus the reimbursement of

reasonable out of pocket expenses (the “Contingency Fee”).

       6.      The Debtor does not object to the retention of Hellman or dispute Hellman’s

qualifications to render the requested services to the Trustee. The Debtor’s objection to the

Application is limited to the request for approval of retention on the basis of the Contingency Fee.

       7.      The Application does not expressly seek retention under Section 328 of the

Bankruptcy Code but does seek approval of the Contingency Fee and references the necessity of

an application under Section 330 of the Bankruptcy Code. The Second Circuit has ruled, however,

that a court may employ the totality of the circumstances to determine whether a retention order

constituted pre-approval of a fee arrangement under Section 328. In re Smart World Technologies,

LLC 552 F.3d 228, 234 (2nd Cir. 2009).

       8.      The distinction between retention under Section 328 and Section 330 is critical as

a Section 328 retention amounts to a pre-approval of the terms and conditions of employment.

After approval of a contingency fee arrangement under Section 328, a court’s “power to amend

those terms is severely constrained.” Smart World at 232.

       9.      Recognizing the importance of the distinction in retention under Section 328, the

Court’s local rules set forth certain requirements for applications         seeking retention on a

contingency fee basis, including copies of        retainer agreement and inclusion of       sufficient

information regarding the contingency fee. United States Bankruptcy Court for the District of

Connecticut, Local Bankruptcy Rule 2014-1(c).            The Application does not satisfy these




                                                  2
    Case 19-51611        Doc 58       Filed 04/21/20          Entered 04/21/20 15:07:34              Page 3 of 4



requirements. No retainer agreement is included with the Application, nor is any information

regarding the necessity of retention on a contingency fee basis submitted.

          10.     In the instant case, it is not possible to determine whether there is a basis for

approving retention on a 25% contingency fee basis. Neither the Court, the creditors nor the

Debtor1 can evaluate the efficacy of a 25% contingency fee arrangement where information is not

presented regarding the scope of the work to be done or the risk of a successful outcome for the

estate.

          11.     For all the foregoing reasons, the Debtor respectfully submits this limited objection

to the Trustee’s Application to Employ Counsel on a contingency fee basis.

          WHEREFORE, the Debtor respectfully requests that the Court deny the Application as

filed by the Trustee.

Dated: April 21, 2020                                            THE DEBTOR,
       New Haven, Connecticut                                    DAVID W. FLEMING, II


                                                           By:      /s/Douglas S. Skalka
                                                                 Douglas S. Skalka (ct00616)
                                                                 NEUBERT, PEPE & MONTEITH, P.C.
                                                                 195 Church Street
                                                                 New Haven, CT 06510
                                                                 Telephone (203) 821-2000
                                                                 dskalka@npmlaw.com




1
  The Debtor contends that the estate may be solvent and allow a surplus to be paid to the Debtor based upon his intent
to object to the claims of creditors.


                                                          3
 Case 19-51611        Doc 58     Filed 04/21/20      Entered 04/21/20 15:07:34          Page 4 of 4



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                           BRIDGEPORT DIVISION
______________________________________x
                                        :
In re:                                  : CHAPTER 7
                                        :
DAVID W. FLEMING, II                    : CASE NO. 19-51611 (JAM)
                                        :
            Debtor.                     :
______________________________________x

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on April 21, 2020 the foregoing Objection was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing pursuant to the

Notice of Electronic Filing. Parties may access this filing through the Court’s system.

Dated: April 21, 2020                                    THE DEBTOR,
       New Haven, Connecticut                            DAVID W. FLEMING, II


                                                   By:      /s/Douglas S. Skalka
                                                         Douglas S. Skalka (ct00616)
                                                         NEUBERT, PEPE & MONTEITH, P.C.
                                                         195 Church Street
                                                         New Haven, CT 06510
                                                         Telephone (203) 821-2000
                                                         dskalka@npmlaw.com
